COX, J. —
Information filed by prosecuting attorney, charging defendant with a violation of the Local Option Law. Plea of not guilty entered, and after entering this plea, a motion to quash the information was filed by the defendant, alleging as grounds therefor, that the local option law is unconstitutional. This motion was overruled, and the case then proceeded to trial, resulting in a conviction and fine of three hundred dollars. Defendant was granted an appeal to the Supreme *305Court, because the constitutionality of the Local Option Law was challenged. The Supreine'Court refused to take jurisdiction, and transferred the cause to the St. Louis Court of Appeals from whence it has reached this cc-rt for determination. The sole question presented by the record here is whether or not the court erred in putting defendant upon trial without the formality of a second arraignment after overruling the motion to quash. It was held by the Supreme Court in State v. Reeves, 97 Mo. 672, and State v. Gieseke, 209 Mo. l. c. 340, that in felony cases a demurrer or motion to quash filed after plea did not have the effect to withdraw the plea, and upon demurrer or motion to quash being overruled the defendant was then triable without another arraignment. The Saint Louis Court of Appeals held in the case of State v. Meagher, 49 Mo. App. 571, that the same rule should apply to misdemeanors. Judge Thompson who delivered the opinion of the court in that case, in commenting upon the Reeves case, supra, said, “While it is stated, arguendo, in that case that the rule as to felonies in this respect did not cover misdemeanors — • and such upon the authorities cited was the common law — yet it being the evident policy of our code of criminal procedure to assimilate the rules of procedure and make them uniform in ail cases, whether of felony or misdemeanor, as far as practicable, and it being its policy, moreover, that persons who are guilty of public offenses shall not escape punishment upon bare technicalities, which have no relation whatever to the merits of their prosecution or defense, we have no difficulty in overruling this assignment of error.”
We heartily concur in the reasoning of Judge Thompson in that case. Judgement affirmed.
All concur.